UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6978


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHERIDAN A. GLAZE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:08-cr-00073-LO-1; 1:09-cv-00097-LO)


Submitted:   October 13, 2010             Decided:   November 12, 2010


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sheridan A. Glaze, Appellant Pro Se. Edmund P. Power, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sheridan Glaze seeks to appeal the district court’s

order denying her 28 U.S.C.A. § 2255 (West Supp. 2010) motion

and requests immediate release from custody pending her appeal.

We   dismiss      the   appeal   for   lack       of   jurisdiction          because    the

notice of appeal was not timely filed and, accordingly, deny

Glaze’s motion to stay her sentence.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                             “[T]he

timely    filing    of   a   notice    of       appeal   in     a    civil    case     is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on   June   11,    2009.     The   notice        of    appeal       was   filed   at    the

earliest on July 6, 2010. *        Because Glaze failed to file a timely

notice of appeal or to obtain an extension or reopening of the

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                            2
appeal period, we dismiss the appeal for lack of jurisdiction.

Consequently,     we   deny    Glaze’s       motion   to   stay     her   sentence

pending   appeal.      We    dispense    with    oral    argument    because     the

facts   and   legal    contentions      are   adequately     presented      in   the

materials     before   the    court   and     argument     would    not    aid   the

decisional process.

                                                                          DISMISSED




                                         3